Case 1:18-cr-20613-JEM Document 15 Entered on FLSD Docket 10/02/2018 Page 1 of 1


                         UN ITED STA TES D ISTRICT CO URT FOR TH E
                              SOU TH ERN D ISTRICT O F FLO RID A
                           C ase N um ber:18-20613-C R-M AR TIN EZ

   UN ITED STA TES OF AM ERICA ,

          Plaintiff,



   SAM UEL BAPTISTE,

          Defendant.


                         O R D ER D EN Y IN G M O TIO N TO T R AN SFER

          THISCAUSE camebeforetheCourtupon Defendant'sMotiontoTransfer(ECF No.12j.
   TheCoul.thasreviewedthemotion,andthegovernment'sresponsefiledthereto(ECFNo.l41and
   being otherwise fully advised in the prem ises,itis,hereby'
                                                             .

          ORDERED AND ADJUDGED thattheM otionto Transfer(ECFNo.12jisDENIED.

          DONEAND ORDERED inChambersatMiami,Florida,this ) dayofOctober,2018.

                                                                 ,ê




                                                      JO SE . A RTIN EZ
                                                      UN IT STA TES DISTRICT JU DG E


  Copies provided to:
  M agistrate Judge O tazo-Reyes
  A 11CounselofRecord
